Citation Nr: 0812306	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  07-02 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for chronic bronchitis 
with associated chronic ear infections.

2.	Entitlement to service connection for upper respiratory 
infection, to include as secondary to exposure to 
asbestos.

3.	Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
November 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.	There is no competent medical evidence to show the veteran 
is currently diagnosed with chronic bronchitis with 
associated chronic ear infections.

2.	There is no competent medical evidence to show the veteran 
is currently diagnosed with chronic upper respiratory 
infections.

3.	A chronic sinus disorder was not manifested during active 
service, and the competent medical evidence of record does 
not link any current sinus disorder to such service.


CONCLUSIONS OF LAW

1.	Chronic bronchitis with chronic ear infections was not 
incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.	Chronic upper respiratory infections were not incurred in 
service.  38 U.S.C.A.  § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.	A sinus disorder was not incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2006.  The 
RO's January 2006 notice letter advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by her, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, she was advised of 
the need to submit any evidence in her possession that 
pertains to the claims.  She was specifically told that it 
was her responsibility to support the claims with appropriate 
evidence.  Finally the letter advised her what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the 
Charleston VA Medical Center (VAMC) have also been obtained.  
The appellant has provided treatment records and reports of 
Dr. Hiott, of Charleston, South Carolina.  The veteran has 
not identified any additional records that should be 
obtained.  The veteran was afforded a VA examination in April 
2007.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Chronic Bronchitis & Upper Respiratory Infection

The veteran maintains she currently suffers from chronic 
bronchitis with associated chronic ear infections as well as 
chronic upper respiratory infections as a direct result of 
her active service.  Specifically, the veteran alleges these 
conditions are the result of exposure to asbestos while in 
service.

However, there is no competent medical evidence that she 
currently suffers from chronic bronchitis or chronic upper 
respiratory infections.  The veteran indicated at her Board 
hearing that she continues to suffer from these conditions 
since separation from service, but has not provided any 
records of treatment or a competent medical opinion 
diagnosing her with either chronic bronchitis or chronic 
upper respiratory infections.  In this regard, the Board 
notes an April 2007 VA examination, at which the examiner 
found, after a review of the veteran's medical records, that 
there is no indication the veteran has an upper respiratory 
infection, chronic ear infections, or bronchitis.  The Board 
notes that the record indicates the veteran suffered from 
bronchitis in February 2007.  However, at that time, the 
veteran was diagnosed with acute bronchitis, and there is no 
other indication in the record that she has suffered from 
repeated episodes of bronchitis since active service.

While service medical records indicate the veteran suffered 
from bronchitis and an upper respiratory infection in 
service, without a diagnosis of a current disability, the 
Board cannot grant service connection.  To prevail on the 
issue of service connection, there must be medical evidence 
of a current disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability). 

Thus, the Board finds that there is no competent medical 
evidence of current chronic bronchitis or chronic upper 
respiratory infections.  The veteran has produced no 
competent medical evidence or opinion in support of her claim 
that she suffers from such disorders.  Therefore, the claim 
for service connection must be denied.

The Board acknowledges that the veteran herself has claimed 
she suffers from these disorders.  However, the Board notes 
that as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Sinus Disorder

The veteran maintains that her current sinus disorder, 
diagnosed as allergic rhinitis, is the direct result of her 
active service.  

Service medical records indicate the veteran sought treatment 
for sinus problems on two occasions during active service.  
In July 1985, the veteran complained of a "stuffy nose" and 
was diagnosed with possible bronchitis and pneumonia.  
However, these symptoms had resolved by late July 1985.  In 
May 1986, the veteran was treated for sinusitis.  However, on 
examination pending service discharge in October 1989, the 
veteran's sinuses were evaluated as normal.  In addition, an 
October 1989 Report of Medical History, completed by the 
veteran at separation from service, indicates no history of a 
sinus condition.  As such, the Board finds that there is no 
competent medical evidence of a chronic sinus disorder in 
service.

There is also no evidence of continuity of symptomatology in 
the instant case.  Post-service medical evidence of a sinus 
condition is first documented in November 2000, which is over 
ten years post-service.  The veteran sought treatment at that 
time for recurrent sinus congestion.  The veteran was not 
diagnosed with allergic rhinitis until June 2003.  The lapse 
in time between service and the first diagnosis of a sinus 
condition weighs against the veteran's claim.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the veteran 
has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

In sum, the Board finds that there is no evidence of a 
chronic sinus disorder shown within service.  The evidence of 
record also does not support the veteran's contention that 
she has suffered a continuity of symptomatology since 
separation from active service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the veteran's current 
sinus disorder and her active service.  With consideration of 
no chronic sinus disorder shown in service and the passage of 
time before the veteran sought treatment for such a condition 
post-service, a preponderance of the evidence is against the 
veteran's claim.

The evidence of record contains an April 2007 VA examination, 
which includes an opinion as to the etiology of the veteran's 
current sinus disorder.  The VA examiner concluded that the 
veteran's current symptoms "are not in any way related to 
service."  In support of this opinion, the examiner cited 
the above-referenced instances of a sinus condition in 
service and noted the length of time between the veteran's 
separation from active service and the first evidence of 
treatment post-service.  

The Board acknowledges that the veteran herself has claimed 
she currently suffers from a sinus disorder arising from her 
active service.  However, the Board notes that as a layman, 
the veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  See Espiritu, 
supra.  Consequently, lay assertions of medical diagnosis or 
etiology cannot constitute evidence upon which to grant the 
claim for service connection.  See Lathan, supra.  

In sum, the veteran has not provided competent medical 
evidence establishing that she currently suffers from a sinus 
disorder that is etiologically related to her active service.  
In addition, the absence of any medical records of a 
diagnosis or treatment for over ten years after service is 
probative evidence against the claim for direct service 
connection.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a sinus disorder, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).





ORDER

Service connection for chronic bronchitis with associated 
chronic ear infections is denied.

Service connection for chronic upper respiratory infections 
is denied.

Service connection for a sinus disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


